Supplement dated January 31, 2012 to the Class J Prospectus for Principal Funds, Inc. dated December 30, 2011 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. FUND SUMMARIES BOND MARKET INDEX FUND On page 3, delete the Annual Fund Operating Expenses table and substitute: Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the period ended August 31, 2011 Class J Management Fees 0.25% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses Total Annual Fund Operating Expenses 1.05% Fee Waiver Total Annual Fund Operating Expenses After Fee Waiver 0.85% (1) Expense information has been restated to reflect current fees. Certain Other Expenses of the Fund have increased effective November 1, 2011. (2) Effective January 1, 2012, Principal Funds Distributor, Inc. ("the Distributor") has contractually agreed to limit the Distribution Fees attributable to Class J through December 31, 2012. The limit will maintain the level of Distribution Fees not to exceed 0.25%. It is expected that the expense limit will continue through the period disclosed; however, Principal Funds, Inc. and the Distributor, the parties to the agreement, may agree to terminate the expense limit prior to the end of the period. On page 3, delete the Example tables and substitute: 1 year 3 years 5 years 10 years Class J $187 $314 $560 $1,265 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class J $87 $314 $560 $1,265 P REFERRED S ECURITIES F UND On page 6, delete the Annual Fund Operating Expenses table and substitute: Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) For the period ended August 31, 2011 Class J Management Fees 0.71% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses Total Annual Fund Operating Expenses 1.50% Fee Waiver Total Annual Fund Operating Expenses After Fee Waiver 1.30% (1) Expense information has been restated to reflect current fees. Certain Other Expenses of the Fund have increased effective November 1, 2011. (2) Effective January 1, 2012, Principal Funds Distributor, Inc. ("the Distributor") has contractually agreed to limit the Distribution Fees attributable to Class J through December 31, 2012. The limit will maintain the level of Distribution Fees not to exceed 0.25%. It is expected that the expense limit will continue through the period disclosed; however, Principal Funds, Inc. and the Distributor, the parties to the agreement, may agree to terminate the expense limit prior to the end of the period. On page 6, delete the Example tables and substitute: 1 year 3 years 5 years 10 years Class J $232 $454 $800 $1,773 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class J $132 $454 $800 $1,773 2
